November 13, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                           JAVIER GONZALEZ, Appellant

NO. 14-11-00612-CV                         V.

                   CHAMPION TECHNOLOGIES, INC., Appellee
                      ________________________________

       This cause, an appeal from the judgment in favor of appellee, Champion
Technologies, Inc., signed, March 30, 2011, was heard on the transcript of the record.
We have inspected the record and find the trial court erred in granting summary judgment
against appellant Javier Gonzalez’s causes of action for national origin discrimination
and retaliation. We therefore order that the portions of the judgment that grant summary
judgment against and dismiss those causes of action are REVERSED and ordered
severed and REMANDED for further proceedings in accordance with this court’s
opinion.

     Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order appellee, Champion Technologies, Inc., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.